UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8032


SCHUYLER A. SPEECE,

                Plaintiff - Appellant,

          v.

PAMUNKEY REGIONAL JAIL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:15-cv-01277-LMB-IDD)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Schuyler A. Speece, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Schuyler A. Speece seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice

for failing to plead an essential element of his claim.                  This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                   An order dismissing a

complaint without prejudice is not an appealable final order if

“the    plaintiff   could   save   his       action   by    merely     amending   his

complaint.”      Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066–67 (4th Cir. 1993).                 Where a district court

dismisses an action for failure to plead sufficient facts in the

complaint, we lack appellate jurisdiction because the plaintiff

could    amend   the   complaint   to        cure   the     pleading    deficiency.

Goode v. Central VA Legal Aid Society, 807 F.3d 619, 624 (4th Cir.

2015).    Accordingly, we dismiss the appeal and remand the case to

the district court with instructions to allow Speece to file an

amended complaint.      See id. at 630.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED



                                         2